                                                                        e to the Complaint on or
       Defendant NYS Trooper Stcphcn Dcllasala shall file his respons

before July 9, 2021.
                                                                               Complaint, said
       If Plaintiffs choose to oppose the Rule 12 motions based on the current
                                                                     Defendants   shall be filed on
opposition shall be filed on or before August 17, 2021. Any reply by

or before September 7, 2021.
                                                                                 the Amended
       If Plaintiffs choose to file an Amended Complaint under Rule 15(a)(1)(B),
                                                                                  and shall be
Complaint shall be served on Defendants' counsel on or before August 17, 2021,
                                                                                    or Rule 12
filed with the Court on or before August 31,?021. Defendants shall ale an answer
                                                                            2021.
motion ~i~ith respect to any Amended Complaint on or before September 28,

Dated: Ne~v York, New York
        un 17, 20


   liot Shiel                                   Maria Rodi
 ROTH & ROTH,LLP.                               Senior Deputy County Attorney
 Co-Counsel for Plaintiffs                      Attorney for the County Defendants
 192 Lexington Avenue, Suite 802                307 County Office Building
 New York, NY 10016                             39 W. Main St_
(212)425-1020                                   Rochester, NY 14614
                                                Tel: 58 753-1 72

 Patrick Beath                                     itchell Banas
 Deputy Corporation Counsel                      Bond Schoeneck &King.
 Attorney for the City Defendants                Attorneys for Trc~per Stephen Dellasala
 C~ tv Hall -Room 400A                           200 Delaware Ave., Suite 900
 30 Church Street                                Buffalo, NY 14202
 Rochester, New York 14614                      (716)416-7010


 Dated:                     ,2021                IT IS SO ORDERED.
                Rochester, New York


                                                 Hon. Frank P. Gcraci
                                                 Chief United States District Judge
